EXHIBIT 10.2
 
 
[LOGO]
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, Ca. 95054
(408) 654-1000 – Fax (408) 980-6410
 
ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
 
This Accounts Receivable Purchase Agreement (the “Agreement”) is made as of the
Effective Date by and between Silicon Valley Bank (“Buyer”) having a place of
business at the address specified above and EGAIN COMMUNICATIONS CORP., a
Delaware corporation, (“Seller”) having its principal place of business and
chief executive office at 624 East Evelyn Avenue, Sunnyvale, CA 94086 and with a
FAX number of (408) 212-3500.
 
1.  Definitions.  When used herein, the following terms shall have the following
meanings.
 
“Account Balance” shall mean, on any given day, the gross amount of all
Purchased Receivables unpaid on that day.
 
“Account Debtor” shall have the meaning set forth in the California Uniform
Commercial Code and shall include any person liable on any Purchased Receivable,
including without limitation, any guarantor of the Purchased Receivable and any
issuer of a letter of credit or banker’s acceptance.
 
“Adjustments” shall mean all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor with respect to any Purchased Receivable.
 
“Collateral Handling Fee” shall have the meaning as set forth in Section 3.3
hereof.
 
“Advance” shall have the meaning set forth in Section 2.2 hereof.
 
“Collateral” shall have the meaning set forth in Section 8 hereof.
 
“Collections” shall mean all good funds received by Buyer from or on behalf of
an Account Debtor with respect to Purchased Receivables.
 
“Compliance Certificate” shall mean a certificate, in a form provided by Buyer
to Seller, which contains the certification of the chief financial officer of
Seller that, among other things, the representations and warranties set forth in
this Agreement are true and correct as of the date such certificate is
delivered.
 
“Due Diligence Fee” shall have the meaning set forth in Section 3.6 hereof.
 
“Effective Date” is the date Buyer executes this Agreement.
 
“Event of Default” shall have the meaning set forth in Section 9 hereof.
 
“Facility Fee” shall have the meaning set forth in Section 3.7 hereof.
 
“Finance Charges” shall have the meaning set forth in Section 3.2 hereof.
 
“Invoice Transmittal” shall mean a writing signed by an authorized
representative of Seller which accurately identifies the receivables which
Buyer, at its election, may purchase, and includes for each such receivable the
correct amount owed by the Account Debtor, the name and address of the Account
Debtor, the invoice number, the invoice date and the account code.
 
“Obligations” shall mean all advances, financial accommodations, liabilities,
obligations, covenants and duties owing, arising, due or payable by Seller to
Buyer of any kind or nature, present or future, arising under or in connection
with this Agreement or under any other document, instrument or agreement,
whether or not evidenced by any note, guarantee or other instrument, whether
arising on account or by overdraft, whether direct or indirect (including those
acquired by assignment) absolute or contingent, primary or secondary, due or to
become due, now owing or hereafter arising, and however acquired; including,
without limitation, all Advances, Finance Charges, Collateral Handling Fees,
interest, Repurchase Amounts, fees, expenses, professional fees and attorneys’
fees and any other sums chargeable to Seller hereunder or otherwise.
 
“Prime Rate” is Buyer’s most recently announced “prime rate”, even if it is not
Buyer’s lowest rate.
 
“Purchased Receivables” shall mean all those accounts, receivables, chattel
paper, instruments, contract rights, documents, general intangibles, letters of
credit, drafts, bankers acceptances, and rights to payment, and all proceeds
thereof (all of the foregoing being referred to as “receivables”), arising out
of the invoices and other agreements identified on or delivered with any Invoice
Transmittal delivered by Seller to Buyer which Buyer elects to purchase and for
which Buyer makes an Advance.
 
“Refund” shall have the meaning set forth in Section 3.5 hereof.
 
“Reserve” shall have the meaning set forth in Section 2.4 hereof.
 
“Repurchase Amount” shall have the meaning set forth in Section 4.2 hereof.
 
“Reconciliation Date” shall mean the last calendar day of each Reconciliation
Period.



Page 1 of 9



--------------------------------------------------------------------------------

 
“Reconciliation Period” shall mean each calendar month of every year.
 
2.  Purchase and Sale of Receivables.
 
2.1.  Offer to Sell Receivables.  During the term hereof, and provided that
there does not then exist any Event of Default or any event that with notice,
lapse of time or otherwise would constitute an Event of Default, Seller may
request that Buyer purchase receivables and Buyer may, in its sole discretion,
elect to purchase receivables. Seller shall deliver to Buyer an Invoice
Transmittal with respect to any receivable for which a request for purchase is
made. An authorized representative of Seller shall sign each Invoice Transmittal
delivered to Buyer. Buyer shall be entitled to rely on all the information
provided by Seller to Buyer on or with the Invoice Transmittal and to rely on
the signature on any Invoice Transmittal as an authorized signature of Seller.
 
2.2.  Acceptance of Receivables.  Buyer shall have no obligation to purchase any
receivable listed on an Invoice Transmittal. Buyer may exercise its sole
discretion in approving the credit of each Account Debtor before buying any
receivable. Upon acceptance by Buyer of all or any of the receivables described
on any Invoice Transmittal, Buyer shall pay to Seller up to 80(%) percent of the
face amount of each receivable Buyer desires to purchase, net of deferred
revenue, offsets, and adjustments related to each specific Account Debtor,
provided, Buyer shall only pay to Seller up to 65(%) percent for the initial
purchase. Such payment shall be the “Advance” with respect to such receivable.
Buyer may, from time to time, in its sole discretion, change the percentage of
the Advance. Upon Buyer’s acceptance of the receivable and payment to Seller of
the Advance, the receivable shall become a “Purchased Receivable.” It shall be a
condition to each Advance that (i) all of the representations and warranties set
forth in Section 6 of this Agreement be true and correct on and as of the date
of the related Invoice Transmittal and on and as of the date of such Advance as
though made at and as of each such date, and (ii) no Event of Default or any
event or condition that with notice, lapse of time or otherwise would constitute
an Event of Default shall have occurred and be continuing, or would result from
such Advance. Notwithstanding the foregoing, in no event shall the aggregate
amount of all Purchased Receivables outstanding at any time exceed Five
MillionDollars ($5,000,000.00), provided however, the aggregate amount of
Advances under this Agreement shall not exceed One Million Six Hundred Thousand
Dollars ($1,600,000.00) until one of the following occurs: (i) Seller registers
all of its unregistered copyrights, or (ii) a final decision in Buyer’s favor is
ordered by the court on the matter of Aerocon Engineering v. Silicon Valley
Bank; provided further, If the Aerocon case is appealed, the aggregate amount of
Advances under this Agreement shall not exceed One Million Dollars
($1,000,000.00).
 
2.3.  Effectiveness of Sale to Buyer.  Effective upon Buyer’s payment of an
Advance, and for and in consideration therefor and in consideration of the
covenants of this Agreement, Seller hereby absolutely sells, transfers and
assigns to Buyer, all of Seller’s right, title and interest in and to each
Purchased Receivable and all monies due or which may become due on or with
respect to such Purchased Receivable. Buyer shall be the absolute owner of each
Purchased Receivable. Buyer shall have, with respect to any goods related to the
Purchased Receivable, all the rights and remedies of an unpaid seller under the
California Uniform Commercial Code and other applicable law, including the
rights of replevin, claim and delivery, reclamation and stoppage in transit.
 
2.4.  Establishment of a Reserve.  Upon the purchase by Buyer of each Purchased
Receivable, Buyer shall establish a reserve. The reserve shall be the amount by
which the face amount of the Purchased Receivable exceeds the Advance on that
Purchased Receivable (the “Reserve”); provided, the Reserve with respect to all
Purchased Receivables outstanding at any one time shall be an amount not less
than 20(%) percent of the Account Balance at that time, and not less than 35(%)
percent with respect to the initial purchase, and such amount may be set at a
higher percentage at Buyer’s sole discretion. The reserve shall be a book
balance maintained on the records of Buyer and shall not be a segregated fund.
 
3.  Collections, Charges and Remittances.
 
3.1.  Collections.  In computing Finance Charges on the Obligations, all checks
and other items of payment received by Buyer (including proceeds of Purchased
Receivables and payment of Obligations in full) shall be deemed applied by Buyer
on account of the Obligations one and one half business days after receipt by
Buyer of immediately available funds; provided, that if Seller is in default
under this Agreement, Buyer shall apply all Collections to Seller’s Obligations
hereunder in such order and manner as Buyer may determine. If an item of
collection is not honored or Buyer does not receive good funds for any reason,
the amount shall be included in the Account Balance as if the Collections had
not been received and Finance Charges under Section 3.2 shall accrue thereon.



Page 2 of 9



--------------------------------------------------------------------------------

3.2.  Finance Charges.  On each Reconciliation Date Seller shall pay to Buyer a
finance charge in an amount equal to 5.0(%) percentage points above the Prime
Rate per annum of the gross average daily Account Balance outstanding during the
applicable Reconciliation Period (the “Finance Charges”). Buyer shall deduct the
accrued Finance Charges from the Reserve as set forth in Section 3.5 below.
 
3.3.  Collateral Handling Fee.  On each Reconciliation Date Seller shall pay to
Buyer a Collateral Handling Fee, equal to .50 (%) percent per month of the
average daily Account Balance outstanding during the applicable Reconciliation
Period (the “Collateral Handling Fee”). Buyer shall deduct the Collateral
Handling Fee from the Reserve as set forth in Section 3.5 below.
 
3.4.  Accounting.  Buyer shall prepare and send to Seller after the close of
business for each Reconciliation Period, an accounting of the transactions for
that Reconciliation Period, including the amount of all Purchased Receivables,
all Collections, Adjustments, Finance Charges, and the Collateral Handling Fee.
The accounting shall be deemed correct and conclusive unless Seller makes
written objection to Buyer within thirty (30) days after the Buyer mails the
accounting to Seller.
 
3.5.  Refund to Seller.  Provided that there does not then exist an Event of
Default or any event or condition that with notice, lapse of time or otherwise
would constitute an Event of Default, Buyer shall refund to Seller by check
after the Reconciliation Date, the amount, if any, which Buyer owes to Seller at
the end of the Reconciliation Period according to the accounting prepared by
Buyer for that Reconciliation Period (the “Refund”). The Refund shall be an
amount equal to:
 
(A)   (1)  The Reserve as of the beginning of that Reconciliation Period, plus
 
(2)  the Reserve created for each Purchased Receivable purchased during that
Reconciliation Period,
 
         minus
 
(B)   The total for that Reconciliation Period of:
 
(1)  the Collateral Handling Fee;
 
(2)  Finance Charges;
 
(3)  Adjustments;
 
(4)  Repurchase Amounts, to the extent Buyer has agreed to accept payment
thereof by deduction from the Refund;
 
(5)  the Reserve for the Account Balance as of the first day of the following
Reconciliation Period in the minimum percentage set forth in Section 2.4 hereof;
and
 
(6)  all amounts due, including professional fees and expenses, as set forth in
Section 12 for which oral or written demand has been made by Buyer to Seller
during that Reconciliation Period to the extent Buyer has agreed to accept
payment thereof by deduction from the Refund.
 
In the event the formula set forth in this Section 3.5 results in an amount due
to Buyer from Seller, Seller shall make such payment in the same manner as set
forth in Section 4.3 hereof for repurchases. If the formula set forth in this
Section 3.5 results in an amount due to Seller from Buyer, Buyer shall make such
payment by check, subject to Buyer’s rights under Section 4.3 and Buyer’s rights
of offset and recoupment.
 
3.6.  Due Diligence Fee.  Seller shall pay to Buyer a due diligence fee of
$5,000.00, which is non-refundable and due before execution of this Agreement.
 
3.7.  Facility Fee.  A fully earned, non-refundable facility fee of $10,000.00
is due upon execution of this Agreement.
 
4.  Recourse and Repurchase Obligations.
 
4.1.  Recourse.  Buyer’s acquisition of Purchased Receivables from Seller shall
be with full recourse against Seller. In the event the Obligations exceed the
amount of Purchased Receivables and Collateral, Seller shall be liable for any
deficiency.
 
4.2.  Seller’s Agreement to Repurchase.  Seller agrees to pay to Buyer on
demand, the full face amount, or any unpaid portion, of any Purchased
Receivable:
 
(A)  which remains unpaid ninety (90) calendar days after the invoice date; or
 
(B)  which is owed by any Account Debtor who has filed, or has had filed against
it, any bankruptcy case, assignment for the benefit of creditors, receivership,
or insolvency proceeding or who has become insolvent (as defined in the United
States Bankruptcy Code) or who is generally not paying its debts as such debts
become due; or



Page 3 of 9



--------------------------------------------------------------------------------

(C)  with respect to which there has been any breach of warranty or
representation set forth in Section 6 hereof or any breach of any covenant
contained in this Agreement; or
 
(D)  with respect to which the Account Debtor asserts any discount, allowance,
return, dispute, counterclaim, offset, defense, right of recoupment, right of
return, warranty claim, or short payment;
 
together with all reasonable attorneys’ and professional fees and expenses and
all court costs incurred by Buyer in collecting such Purchased Receivable and/or
enforcing its rights under, or collecting amounts owed by Seller in connection
with, this Agreement (collectively, the “Repurchase Amount”).
 
4.3.  Seller’s Payment of the Repurchase Amount or Other Amounts Due
Buyer.  When any Repurchase Amount or other amount owing to Buyer becomes due,
Buyer shall inform Seller of the manner of payment which may be any one or more
of the following in Buyer’s sole discretion: (a) in cash immediately upon demand
therefor; (b) by delivery of substitute invoices and an Invoice Transmittal
acceptable to Buyer which shall thereupon become Purchased Receivables; (c) by
adjustment to the Reserve pursuant to Section 3.5 hereof; (d) by deduction from
or offset against the Refund that would otherwise be due and payable to Seller;
(e) by deduction from or offset against the amount that otherwise would be
forwarded to Seller in respect of any further Advances that may be made by
Buyer; or (f) by any combination of the foregoing as Buyer may from time to time
choose.
 
4.4.  Seller’s Agreement to Repurchase All Purchased Receivables.  Upon and
after the occurrence of an Event of Default, Seller shall, upon Buyer’s demand
(or, in the case of an Event of Default under Section 9(B), immediately without
notice or demand from Buyer) repurchase all the Purchased Receivables then
outstanding, or such portion thereof as Buyer may demand. Such demand may, at
Buyer’s option, include and Seller shall pay to Buyer immediately upon demand,
cash in an amount equal to the Advance with respect to each Purchased Receivable
then outstanding together with all accrued Finance Charges, Adjustments,
Collateral Handling Fees, attorney’s and professional fees, court costs and
expenses as provided for herein, and any other Obligations. Upon receipt of
payment in full of the Obligations, Buyer shall immediately instruct Account
Debtors to pay Seller directly, and return to Seller any Refund due to Seller.
For the purpose of calculating any Refund due under this Section only, the
Reconciliation Date shall be deemed to be the date Buyer receives payment in
good funds of all the Obligations as provided in this Section 4.4.
 
5.    Power of Attorney.  Seller does hereby irrevocably appoint Buyer and its
successors and assigns as Seller’s true and lawful attorney in fact, and hereby
authorizes Buyer, regardless of whether there has been an Event of Default, (a)
to sell, assign, transfer, pledge, compromise, or discharge the whole or any
part of the Purchased Receivables; (b) to demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Purchased Receivables and to compromise, prosecute,
or defend any action, claim, case or proceeding relating to the Purchased
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Buyer’s name or Seller’s name, as Buyer may choose; (c)
to prepare, file and sign Seller’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document with respect to Purchased Receivables; (d) to notify all
Account Debtors with respect to the Purchased Receivables to pay Buyer directly;
(e) to receive, open, and dispose of all mail addressed to Seller for the
purpose of collecting the Purchased Receivables; (f) to endorse Seller’s name on
any checks or other forms of payment on the Purchased Receivables; (g) to
execute on behalf of Seller any and all instruments, documents, financing
statements and the like to perfect Buyer’s interests in the Purchased
Receivables and Collateral; and (h) to do all acts and things necessary or
expedient, in furtherance of any such purposes. If Buyer receives a check or
item which is payment for both a Purchased Receivable and another receivable,
the funds shall first be applied to the Purchased Receivable and, so long as
there does not exist an Event of Default or an event that with notice, lapse of
time or otherwise would constitute an Event of Default, the excess shall be
remitted to Seller. Upon the occurrence and continuation of an Event of Default,
all of the power of attorney rights granted by Seller to Buyer hereunder shall
be applicable with respect to all Purchased Receivables and all Collateral.
 
6.    Representations, Warranties and Covenants.
 
6.1.  Receivables’ Warranties, Representations and Covenants.  To induce Buyer
to buy receivables and to renders its services to Seller, and with full
knowledge that the truth and accuracy of the following are being relied upon by
the Buyer in determining whether to accept receivables as Purchased Receivables,
Seller represents, warrants, covenants and agrees, with respect to each Invoice
Transmittal delivered to Buyer and each receivable described therein, that:
 
(A)  Seller is the absolute owner of each receivable set forth in the Invoice
Transmittal and has full legal right to sell, transfer and assign such
receivables;



Page 4 of 9



--------------------------------------------------------------------------------

(B)  The correct amount of each receivable is as set forth in the Invoice
Transmittal and is not in dispute;
 
(C)  The payment of each receivable is not contingent upon the fulfillment of
any obligation or contract, past or future and any and all obligations required
of the Seller have been fulfilled as of the date of the Invoice Transmittal;
 
(D)  Each receivable set forth on the Invoice Transmittal is based on an actual
sale and delivery of goods and/or services actually rendered, is presently due
and owing to Seller, is not past due or in default, has not been previously
sold, assigned, transferred, or pledged, and is free of any and all liens,
security interests and encumbrances other than liens, security interests or
encumbrances in favor of Buyer or any other division or affiliate of Silicon
Valley Bank;
 
(E)  There are no defenses, offsets, or counterclaims against any of the
receivables, and no agreement has been made under which the Account Debtor may
claim any deduction or discount, except as otherwise stated in the Invoice
Transmittal;
 
(F)  Each Purchased Receivable shall be the property of the Buyer and shall be
collected by Buyer, but if for any reason it should be paid to Seller, Seller
shall promptly notify Buyer of such payment, shall hold any checks, drafts, or
monies so received in trust for the benefit of Buyer, and shall promptly
transfer and deliver the same to the Buyer;
 
(G)  Buyer shall have the right of endorsement, and also the right to require
endorsement by Seller, on all payments received in connection with each
Purchased Receivable and any proceeds of Collateral;
 
(H)  Seller, and to Seller’s best knowledge, each Account Debtor set forth in
the Invoice Transmittal, are and shall remain solvent as that term is defined in
the United States Bankruptcy Code and the California Uniform Commercial Code,
and no such Account Debtor has filed or had filed against it a voluntary or
involuntary petition for relief under the United States Bankruptcy Code;
 
(I)  Each Account Debtor named on the Invoice Transmittal will not object to the
payment for, or the quality or the quantity of the subject matter of, the
receivable and is liable for the amount set forth on the Invoice Transmittal;
 
(J)  Seller shall continue to notify and direct all of its Account Debtors to
make all payments to a lockbox account established with the Buyer (“Lockbox”) or
to wire transfer payments to a cash collateral account that Buyer controls, and
all Lockbox proceeds will be deposited into such cash collateral account; and
 
(K)  All receivables forwarded to and accepted by Buyer after the date hereof,
and thereby becoming Purchased Receivables, shall comply with each and every one
of the foregoing representations, warranties, covenants and agreements referred
to above in this Section 6.1.
 
6.2.  Additional Warranties, Representations and Covenants.  In addition to the
foregoing warranties, representations and covenants, to induce Buyer to buy
receivables and to render its services to Seller, Seller hereby represents,
warrants, covenants and agrees that:
 
(A)  Seller will not assign, transfer, sell, or grant, or permit any lien or
security interest in any Purchased Receivables or Collateral to or in favor of
any other party, without Buyer’s prior written consent;
 
(B)  The Seller’s name, form of organization, chief executive office, and the
place where the records concerning all Purchased Receivables and Collateral are
kept is set forth at the beginning of this Agreement, Collateral is located only
at the location set forth in the beginning of this Agreement, or, if located at
any additional location, as set forth on a schedule attached to this Agreement,
and Seller will give Buyer at least thirty (30) days prior written notice if
such name, organization, chief executive office or other locations of Collateral
or records concerning Purchased Receivables or Collateral is changed or added
and shall execute any documents necessary to perfect Buyer’s interest in the
Purchased Receivables and the Collateral;
 
(C)  Seller shall (i) pay all of its normal gross payroll for employees, and all
federal and state taxes, as and when due, including without limitation all
payroll and withholding taxes and state sales taxes; (ii) deliver at any time
and from time to time at Buyer’s request, evidence satisfactory to Buyer that
all such amounts have been paid to the proper taxing authorities; and (iii) if
requested by Buyer, pay its payroll and related taxes through a bank or an
independent payroll service acceptable to Buyer.
 
(D)  Seller has not, as of the time Seller delivers to Buyer an Invoice
Transmittal, or as of the time Seller accepts any Advance from Buyer, filed a
voluntary petition for relief under the United States Bankruptcy Code or had
filed against it an involuntary petition for relief;
 
(E)  If Seller owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been disclosed to Buyer and is specifically listed
and identified on a schedule to this Agreement, and Seller shall immediately
notify Buyer if Seller hereafter obtains any interest in any additional
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business;



Page 5 of 9



--------------------------------------------------------------------------------

 
(F)  Seller shall provide Buyer with a Compliance Certificate on a quarterly
basis to be received by Buyer no later than 30 days following the end of each
calendar quarter, or on a more frequent or other basis if and as requested by
Buyer,
 
(G)  Seller shall provide Buyer with, (i) as soon as available, but no later
than 30 days following each Reconciliation Period, when Advances are
outstanding, or prior to the purchase of any receivables when no Advances are
outstanding, a deferred revenue report, an aged listing of accounts receivable
and accounts payable (by due date), and consolidating financial statements in
summary forms covering Seller’s operations during the period; (ii) as soon as
available, but no later than 30 days following the end of each calendar quarter,
a company prepared consolidating balance sheet and income statement, prepared
under GAAP, consistently applied, covering Seller’s operations during the
period; (iii) as soon as available, but no later than 120 days after the last
day of Seller’s fiscal year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Buyer; (iv) a prompt report of any legal actions
pending or threatened against Seller that could result in damages or costs to
Seller; (v) budgets, sales projections, operating plans or other financial
information Buyer reasonably requests; and (vi) prompt notice of any material
change in the composition of the Intellectual Property, including any subsequent
ownership right of Seller in or to any Copyright, Patent or Trademark not shown
in any intellectual property security agreement between Seller and Buyer or
knowledge of an event that materially adversely affects the value of the
Intellectual Property;
 
(H)  On request by Buyer, Seller will promptly furnish any information Buyer may
reasonably request to determine financial condition of Seller, including, but
not limited to all of Seller’s Obligations, and the condition of any of Seller’s
receivables which may include but are not limited to Purchased Receivables;
 
(I)  Seller will maintain its primary operating deposit accounts with Buyer;
 
(J)  Seller will maintain a balance deposited at or invested through Buyer of at
least 95% of its cash and cash equivalents, excluding cash proceeds of accounts
receivable that are billed and collected by its subsidiaries located outside of
the United States;
 
(K)  Seller agrees to execute a three party Account Control Agreement with Buyer
and the financial institution where Seller maintains any significant domestic
account(s);
 
(L)  As soon as available, but no later than 30 days following the end of each
month, Seller shall provide Buyer with monthly bank and/or brokerage statements
for eGain Communications Ltd. In the United Kingdom; and
 
(M)  Seller will not transfer any of its assets to any of its subsidiaries
outside of the Unites States, provided however, Buyer hereby consents that
Seller shall be permitted to transfer up to $400,000 per month in cash to its
subsidiaries located outside of the United States
 
7.  Adjustments.  In the event of a breach of any of the representations,
warranties, or covenants set forth in Section 6.1, or in the event any
Adjustment or dispute is asserted by any Account Debtor, Seller shall promptly
advise Buyer and shall, subject to the Buyer’s approval, resolve such disputes
and advise Buyer of any adjustments. Unless the disputed Purchased Receivable is
repurchased by Seller and the full Repurchase Amount is paid, Buyer shall remain
the absolute owner of any Purchased Receivable which is subject to Adjustment or
repurchase under Section 4.2 hereof, and any rejected, returned, or recovered
personal property, with the right to take possession thereof at any time. If
such possession is not taken by Buyer, Seller is to resell it for Buyer’s
account at Seller’s expense with the proceeds made payable to Buyer. While
Seller retains possession of said returned goods, Seller shall segregate said
goods and mark them “property of Silicon Valley Bank.”
 
8.  Security Interest.  To secure the prompt payment and performance to Buyer of
all of the Obligations, Seller hereby grants to Buyer a continuing lien upon and
security interest in all of Seller’s now existing or hereafter arising rights
and interest in the following, whether now owned or existing or hereafter
created, acquired, or arising, and wherever located (collectively, the
“Collateral”):
(A) All accounts, receivables, contract rights, chattel paper, instruments,
documents, letters of credit, bankers acceptances, drafts, checks, cash,
securities, and general intangibles (including, without limitation, all claims,
causes of action, deposit accounts, guaranties, rights in and claims under
insurance policies (including rights to premium refunds), rights to tax refunds,
copyrights, patents, trademarks, rights in and under license agreements, and all
other intellectual property);
 
(B) All inventory, including Seller’s rights to any returned or rejected goods,
with respect to which Buyer shall have all the rights of any unpaid seller,
including the rights of replevin, claim and delivery, reclamation, and stoppage
in transit;
 
(C) All monies, refunds and other amounts due Seller, including, without
limitation, amounts due Seller under this Agreement (including Seller’s right of
offset and recoupment);
 
(D) All equipment, machinery, furniture, furnishings, fixtures, tools, supplies
and motor vehicles;



Page 6 of 9



--------------------------------------------------------------------------------

 
(E)  All farm products, crops, timber, minerals and the like (including oil and
gas);
 
(F)  All accessions to, substitutions for, and replacements of, all of the
foregoing;
 
(G)  All books and records pertaining to all of the foregoing; and
 
(H)  All proceeds of the foregoing, whether due to voluntary or involuntary
disposition, including insurance proceeds.
 
Seller is not authorized to sell, assign, transfer or otherwise convey any
Collateral without Buyer’s prior written consent, except for the sale of
finished inventory in the Seller’s usual course of business. Seller agrees to
sign UCC financing statements, in a form acceptable to Buyer, and any other
instruments and documents requested by Buyer to evidence, perfect, or protect
the interests of Buyer in the Collateral. Seller agrees to deliver to Buyer the
originals of all instruments, chattel paper and documents evidencing or related
to Purchased Receivables and Collateral.
 
9.  Default.  The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.
 
(A)  Seller fails to pay any amount owed to Buyer as and when due;
 
(B)  There shall be commenced by or against Seller any voluntary or involuntary
case under the United States Bankruptcy Code, or any assignment for the benefit
of creditors, or appointment of a receiver or custodian for any of its assets;
 
(C)  Seller shall become insolvent in that its debts are greater than the fair
value of its assets, or Seller is generally not paying its debts as they become
due or is left with unreasonably small capital;
 
(D)  Any involuntary lien, garnishment, attachment or the like is issued against
or attaches to the Purchased Receivables or any Collateral;
 
(E)  Seller shall breach any covenant, agreement, warranty, or representation
shall constitute an immediate default hereunder;
 
(F)  Seller is not in compliance with, or otherwise is in default under, any
term of any document, instrument or agreement evidencing a debt, obligation or
liability of any kind or character of Seller, now or hereafter existing, in
favor of Buyer or any division or affiliate of Silicon Valley Bank, regardless
of whether such debt, obligation or liability is direct or indirect, primary or
secondary, joint, several or joint and several, or fixed or contingent, together
with any and all renewals and extensions of such debts, obligations and
liabilities, or any part thereof;
 
(G)  An event of default shall occur under any guaranty executed by any
guarantor of the Obligations of Seller to Buyer under this Agreement, or any
material provision of any such guaranty shall for any reason cease to be valid
or enforceable or any such guaranty shall be repudiated or terminated, including
by operation of law;
 
(H)  A default or event of default shall occur under any agreement between
Seller and any creditor of Seller that has entered into a subordination
agreement with Buyer;
 
(I)  Any creditor that has entered into a subordination agreement with Buyer
shall breach any of the terms of or not comply with such subordination
agreement; or
 
(J)  (i) There is a material adverse change in the business, operations, or
condition (financial or otherwise) of the Seller, or (ii) there is a material
impairment of the prospect of repayment of any portion of the Obligations or
(iii) there is a material impairment of the value or priority of Buyer’s
security interests in the Collateral.
 
10.  Remedies Upon Default.  Upon the occurrence of an Event of Default, (1)
without implying any obligation to buy receivables, Buyer may cease buying
receivables or extending any financial accommodations to Seller; (2) all or a
portion of the Obligations shall be, at the option of and upon demand by Buyer,
or with respect to an Event of Default described in Section 9(B), automatically
and without notice or demand, due and payable in full; and (3) Buyer shall have
and may exercise all the rights and remedies under this Agreement and under
applicable law, including the rights and remedies of a secured party under the
California Uniform Commercial Code, all the power of attorney rights described
in Section 5 with respect to all Collateral, and the right to collect, dispose
of, sell, lease, use, and realize upon all Purchased Receivables and all
Collateral in any commercial reasonable manner. Seller and Buyer agree that any
notice of sale required to be given to Seller shall be deemed to be reasonable
if given five (5) days prior to the date on or after which the sale may be held.
In the event that the Obligations are accelerated hereunder, Seller shall
repurchase all of the Purchased Receivables as set forth in Section 4.4.
 
11.  Accrual of Interest.  If any amount owed by Seller hereunder is not paid
when due, including, without limitation, amounts due under Section 3.5,
Repurchase Amounts, amounts due under Section 12, and any other Obligations,
such amounts shall bear interest at a per annum rate equal to the per annum rate
of the Finance Charges until the earlier of (i) payment in good funds or (ii)
entry of a final judgment thereof, at which time the principal amount of any
money judgment remaining unsatisfied shall accrue interest at the highest rate
allowed by applicable law.



Page 7 of 9



--------------------------------------------------------------------------------

 
12.  Fees, Costs and Expenses; Indemnification.  The Seller will pay to Buyer
immediately upon demand all fees, costs and expenses (including fees of
attorneys and professionals and their costs and expenses) that Buyer incurs or
may from time to time impose in connection with any of the following: (a)
preparing, negotiating, administering, and enforcing this Agreement or any other
agreement executed in connection herewith, including any amendments, waivers or
consents in connection with any of the foregoing, (b) any litigation or dispute
(whether instituted by Buyer, Seller or any other person) in any way relating to
the Purchased Receivables, the Collateral, this Agreement or any other agreement
executed in connection herewith or therewith, (c) enforcing any rights against
Seller or any guarantor, or any Account Debtor, (d) protecting or enforcing its
interest in the Purchased Receivables or the Collateral, (e) collecting the
Purchased Receivables and the Obligations, and (f) the representation of Buyer
in connection with any bankruptcy case or insolvency proceeding involving
Seller, any Purchased Receivable, the Collateral, any Account Debtor, or any
guarantor. Seller shall indemnify and hold Buyer harmless from and against any
and all claims, actions, damages, costs, expenses, and liabilities of any nature
whatsoever arising in connection with any of the foregoing.
 
13.  Severability, Waiver, and Choice of Law.  In the event that any provision
of this Agreement is deemed invalid by reason of law, this Agreement will be
construed as not containing such provision and the remainder of the Agreement
shall remain in full force and effect. Buyer retains all of its rights, even if
it makes an Advance after an Event of Default. If Buyer waives an Event of
Default, it may enforce a later Event of Default. Any consent or waiver under,
or amendment of, this Agreement must be in writing. Nothing contained herein, or
any action taken or not taken by Buyer at any time, shall be construed at any
time to be indicative of any obligation or willingness on the part of Buyer to
amend this Agreement or to grant to Seller any waivers or consents. This
Agreement has been transmitted by Seller to Buyer at Buyer’s office in the State
of California and has been executed and accepted by Buyer in the State of
California. This Agreement shall be governed by and interpreted in accordance
with the internal laws of the State of California.
 
14.  Notices.  All notices shall be given to Buyer and Seller at the addresses
or faxes set forth on the first page of this Agreement and shall be deemed to
have been delivered and received: (a) if mailed, three (3) calendar days after
deposited in the United States mail, first class, postage pre-paid, (b) one (1)
calendar day after deposit with an overnight mail or messenger service; or (c)
on the same date of confirmed transmission if sent by hand delivery, telecopy,
telefax or telex.
 
15.  Jury Trial.  SELLER AND BUYER EACH HEREBY (a) WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL ON ANY CLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, ANY RELATED AGREEMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY; (b) RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES
A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT; AND (c) REPRESENT AND
WARRANT THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE
NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND
VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.
 
16.  Term and Termination.  The term of this Agreement shall be through March
25, 2003 unless terminated in writing by Buyer or Seller. Seller and Buyer shall
each have the right to terminate this Agreement at any time. Notwithstanding the
foregoing, any termination of this Agreement shall not affect Buyer’s security
interest in the Collateral and Buyer’s ownership of the Purchased Receivables,
and this Agreement shall continue to be effective, and Buyer’s rights and
remedies hereunder shall survive such termination, until all transactions
entered into and Obligations incurred hereunder or in connection herewith have
been completed and satisfied in full.
 
17.  Titles and Section Headings.  The titles and section headings used herein
are for convenience only and shall not be used in interpreting this Agreement.
 
18.  Other Agreements.  The terms and provisions of this Agreement shall not
adversely affect the rights of Buyer or any other division or affiliate of
Silicon Valley Bank under any other document, instrument or agreement. The terms
of such other documents, instruments and agreements shall remain in full force
and effect notwithstanding the execution of this Agreement. In the event of a
conflict between any provision of this Agreement and any provision of any other
document, instrument or agreement between Seller on the one hand, and Buyer or
any other division or affiliate of Silicon Valley Bank on the other hand, Buyer
shall determine in its sole discretion which provision shall apply. Seller
acknowledges specifically that any security agreements, liens and/or security
interests currently securing payment of any obligations of Seller owing to Buyer
or any other division or affiliate of Silicon Valley Bank also secure Seller’s
obligations under this Agreement, and are valid and subsisting and are not
adversely affected by execution of this Agreement. Seller further acknowledges
that (a) any collateral under other



Page 8 of 9



--------------------------------------------------------------------------------

outstanding security agreements or other documents between Seller and Buyer or
any other division or affiliate of Silicon Valley Bank secures the obligations
of Seller under this Agreement and (b) a default by Seller under this Agreement
constitutes a default under other outstanding agreements between Seller and
Buyer or any other division or affiliate of Silicon Valley Bank.
 
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on the day and
year above written.
 
SELLER:  EGAIN COMMUNICATIONS CORP.
 
By                                                               
Title                                                            
 
BUYER:  SILICON VALLEY BANK
 
By                                                               
Title                                                            
Effective Date:                                           



Page 9 of 9



--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
TO FINANCING STATEMENT AND SECURITY AGREEMENT
 
This FINANCING STATEMENT and SECURITY AGREEMENT covers the following types or
items of property (in addition to, and without limiting the types of property
set forth on page 1 hereof):
 
A)
 
All accounts, receivables, contract rights, chattel paper, instruments,
documents, letters of credit, bankers acceptances, drafts, checks, cash,
securities, deposit accounts, and general intangibles (including, without
limitation, all claims, causes of action, guaranties, rights in and claims under
insurance policies (including rights to premium refunds), rights to tax refunds,
copyrights, patents, trademarks, rights in and under license agreements, and all
other intellectual property);

 
B)
 
All inventory, including Seller’s rights to any returned or rejected goods, with
respect to which Buyer shall have all the rights of any unpaid seller, including
the rights of replevin, claim and delivery, reclamation, and stoppage in
transit;

 
C)
 
All monies, refunds and other amounts due Seller, including, without limitation,
amounts due Seller under this Agreement (including Seller’s right of offset and
recoupment);

 
D)
 
All equipment, machinery, furniture, furnishings, fixtures, tools, supplies and
motor vehicles;

 
E)
 
All farm products, crops, timber, minerals and the like (including oil and gas);

 
F)
 
All accessions to, substitutions for, and replacements of, all of the foregoing;

 
G)
 
All books and records pertaining to all of the foregoing; and

 
H)
 
All proceeds of the foregoing, whether due to voluntary or involuntary
disposition, including insurance proceeds.



--------------------------------------------------------------------------------

 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement (this “IP Agreement”) is made as
of the Effective Date by and between EGAIN COMMUNICATIONS CORP. (“Grantor”), and
Silicon Valley Bank, a California banking corporation (“Bank”).
 
RECITALS
 
A.  Bank will make advances to Grantor (“Advances”) as described in the Accounts
Receivable Purchase Agreement (the “Purchase Agreement”), but only if Grantor
grants Bank a security interest in its Copyrights, Trademarks, Patents, and Mask
Works. Defined terms used but not defined herein shall have the same meanings as
in the Purchase Agreement.
 
B.  Pursuant to the terms of the Purchase Agreement, Grantor has granted to Bank
a security interest in all of Grantor’s right title and interest, whether
presently existing or hereafter acquired in, to and under all of the Collateral.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of Grantor’s Indebtedness under the
Purchase Agreement, Grantor hereby represents, warrants, covenants and agrees as
follows:
 
1.  Grant of Security Interest.  As collateral security for the prompt and
complete payment and performance of all of Grantor’s present or future
Indebtedness, obligations and liabilities to Bank, Grantor hereby grants a
security interest in all of Grantor’s right, title and interest in, to and under
its Intellectual Property Collateral (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:
 
(a)  Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);
 
(b)  Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;
 
(c)  Any and all design rights which may be available to Grantor now or
hereafter existing, created, acquired or held;
 
(d)  All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);
 
(e)  Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”)
 
(f)  All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);



1



--------------------------------------------------------------------------------

 
(g)  Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
(h)  All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights; and
 
(i)  All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and
 
(j)  All proceeds and products of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.
 
2.  Authorization and Request.  Grantor authorizes and requests that the
Register of Copyrights and the Commissioner of Patents and Trademarks record
this IP Agreement.
 
3.  Covenants and Warranties.  Grantor represents, warrants, covenants and
agrees as follows:
 
(a)  Grantor is now the sole owner of the Intellectual Property Collateral,
except for non-exclusive licenses granted by Grantor to its customers in the
ordinary course of business.
 
(b)  Performance of this IP Agreement does not conflict with or result in a
breach of any IP Agreement to which Grantor is bound, except to the extent that
certain intellectual property agreements prohibit the assignment of the rights
thereunder to a third party without the licensor’s or other party’s consent and
this IP Agreement constitutes a security interest.
 
(c)  During the term of this IP Agreement, Grantor will not transfer or
otherwise encumber any interest in the Intellectual Property Collateral, except
for non-exclusive licenses granted by Grantor in the ordinary course of business
or as set forth in this IP Agreement;
 
(d)  To its knowledge, each of the Patents is valid and enforceable, and no part
of the Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property Collateral violates the rights of any third party;
 
(e)  Grantor shall promptly advise Bank of any material adverse change in the
composition of the Collateral, including but not limited to any subsequent
ownership right of the Grantor in or to any Trademark, Patent, Copyright, or
Mask Work specified in this IP Agreement;
 
(f)  Grantor shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and Mask Works, (ii) use
its best efforts to detect infringements of the Trademarks, Patents, Copyrights,
and Mask Works and promptly advise Bank in writing of material infringements
detected and (iii) not allow any Trademarks, Patents, Copyrights, or Mask Works
to be abandoned, forfeited or dedicated to the public without the written
consent of Bank, which shall not be unreasonably withheld, unless Grantor
determines that reasonable business practices suggest that abandonment is
appropriate.
 
(g)  Grantor shall promptly register the most recent version of any of Grantor’s
Copyrights, if not so already registered, and shall, from time to time, execute
and file such other instruments, and take such further actions as Bank may
reasonably request from time to time to perfect or continue the perfection of
Bank’s interest in the Intellectual Property Collateral; The aggregate amount of
Advances under the Purchase Agreement shall not exceed One Million Six Hundred
Thousand Dollars ($1,600,000.00) until one of the following occurs: (i) Grantor
registers all of its unregistered copyrights, or (ii) a final decision in Bank’s
favor is ordered by the court on the matter of Aerocon Engineering v. Silicon



2



--------------------------------------------------------------------------------

Valley Bank; provided however, If the Aerocon case is appealed, the aggregate
amount of Advances under the Purchase Agreement shall not exceed One Million
Dollars ($1,000,000.00).
 
(h)  This IP Agreement creates, and in the case of after acquired Intellectual
Property Collateral, this IP Agreement will create at the time Grantor first has
rights in such after acquired Intellectual Property Collateral, in favor of Bank
a valid and perfected first priority security interest in the Intellectual
Property Collateral in the United States securing the payment and performance of
the obligations evidenced by the Purchase Agreement upon making the filings
referred to in clause (i) below;
 
(i)  To its knowledge, except for, and upon, the filing with the United States
Patent and Trademark office with respect to the Patents and Trademarks and the
Register of Copyrights with respect to the Copyrights and Mask Works necessary
to perfect the security interests created hereunder and except as has been
already made or obtained, no authorization, approval or other action by, and no
notice to or filing with, any U.S. governmental authority of U.S. regulatory
body is required either (i) for the grant by Grantor of the security interest
granted hereby or for the execution, delivery or performance of this IP
Agreement by Grantor in the U.S. or (ii) for the perfection in the United States
or the exercise by Bank of its rights and remedies thereunder;
 
(j)  All information heretofore, herein or hereafter supplied to Bank by or on
behalf of Grantor with respect to the Intellectual Property Collateral is
accurate and complete in all material respects.
 
(k)  Grantor shall not enter into any agreement that would materially impair or
conflict with Grantor’s obligations hereunder without Bank’s prior written
consent, which consent shall not be unreasonably withheld. Grantor shall not
permit the inclusion in any material contract to which it becomes a party of any
provisions that could or might in any way prevent the creation of a security
interest in Grantor’s rights and interest in any property included within the
definition of the Intellectual property Collateral acquired under such
contracts, except that certain contracts may contain anti-assignment provisions
that could in effect prohibit the creation of a security interest in such
contracts.
 
(l)  Upon any executive officer of Grantor obtaining actual knowledge thereof,
Grantor will promptly notify Bank in writing of any event that materially
adversely affects the value of any material Intellectual Property Collateral,
the ability of Grantor to dispose of any material Intellectual Property
Collateral of the rights and remedies of Bank in relation thereto, including the
levy of any legal process against any of the Intellectual Property Collateral.
 
4.  Bank’s Rights.  Bank shall have the right, but not the obligation, to take,
at Grantor’s sole expense, any actions that Grantor is required under this IP
Agreement to take but which Grantor fails to take, after fifteen (15) days’
notice to Grantor. Grantor shall reimburse and indemnify Bank for all reasonable
costs and reasonable expenses incurred in the reasonable exercise of its rights
under this section 4.
 
5.  Inspection Rights.  Grantor hereby grants to Bank and its employees,
representatives and agents the right to visit, during reasonable hours upon
prior reasonable written notice to Grantor, and any of Grantor’s plants and
facilities that manufacture, install or store products (or that have done so
during the prior six-month period) that are sold utilizing any of the
Intellectual Property Collateral, and to inspect the products and quality
control records relating thereto upon reasonable written notice to Grantor and
as often as may be reasonably requested, but not more than one (1) in every six
(6) months; provided, however, nothing herein shall entitle Bank access to
Grantor’s trade secrets and other proprietary information.
 
6.  Further Assurances; Attorney in Fact.
 
(a)  On a continuing basis, Grantor will, subject to any prior licenses,
encumbrances and restrictions and prospective licenses, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places in the United States, all such instruments, including appropriate
financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademarks Office and the Register of Copyrights,
and take all such action as may reasonably be



3



--------------------------------------------------------------------------------

deemed necessary or advisable, or as requested by Bank, to perfect Bank’s
security interest in all Copyrights, Patents, Trademarks, and Mask Works and
otherwise to carry out the intent and purposes of this IP Agreement, or for
assuring and confirming to Bank the grant or perfection of a security interest
in all Intellectual Property Collateral.
 
(b)  Grantor hereby irrevocably appoints Bank as Grantor’s attorney-in-fact,
with full authority in the place and stead of Grantor and in the name of
Grantor, Bank or otherwise, from time to time in Bank’s discretion, upon
Grantor’s failure or inability to do so, to take any action and to execute any
instrument which Bank may deem necessary or advisable to accomplish the purposes
of this IP Agreement, including:
 
(i)  To modify, in its sole discretion, this IP Agreement without first
obtaining Grantor’s approval of or signature to such modification by amending
Exhibit A, Exhibit B, Exhibit C, and Exhibit D hereof, as appropriate, to
include reference to any right, title or interest in any Copyrights, Patents,
Trademarks or Mask Works acquired by Grantor after the execution hereof or to
delete any reference to any right, title or interest in any Copyrights, Patents,
Trademarks, or Mask Works in which Grantor no longer has or claims any right,
title or interest; and
 
(ii)  To file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Intellectual Property
Collateral without the signature of Grantor where permitted by law.
 
7.  Events of Default.  The occurrence of any of the following shall constitute
an Event of Default under this IP Agreement:
 
(a)  An Event of Default occurs under the Purchase Agreement; or
 
(b)  Grantor breaches any warranty or agreement made by Grantor in this IP
Agreement.
 
8.  Remedies.  Upon the occurrence and continuance of an Event of Default, Bank
shall have the right to exercise all the remedies of a secured party under the
California Uniform Commercial Code, including without limitation the right to
require Grantor to assemble the Intellectual Property Collateral and any
tangible property in which Bank has a security interest and to make it available
to Bank at a place designated by Bank. Bank shall have a nonexclusive, royalty
free license to use the Copyrights, Patents, Trademarks, and Mask Works to the
extent reasonably necessary to permit Bank to exercise its rights and remedies
upon the occurrence of an Event of Default. Grantor will pay any expenses
(including reasonable attorney’s fees) incurred by Bank in connection with the
exercise of any of Bank’s rights hereunder, including without limitation any
expense incurred in disposing of the Intellectual Property Collateral. All of
Bank’s rights and remedies with respect to the Intellectual Property Collateral
shall be cumulative.
 
9.  Indemnity.  Grantor agrees to defend, indemnify and hold harmless Bank and
its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this IP Agreement, and (b) all losses or
expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following or consequential to transactions between Bank and
Grantor, whether under this IP Agreement or otherwise (including without
limitation, reasonable attorneys fees and reasonable expenses), except for
losses arising from or out of Bank’s gross negligence or willful misconduct.
 
10.  Reassignment.  At such time as Grantor shall completely satisfy all of the
obligations secured hereunder, Bank shall execute and deliver to Grantor all
deed, assignments, and other instruments as may be necessary or proper to
reinvest in Grantor full title to the property assigned hereunder, subject to
any disposition thereof which may have been made by Bank pursuant hereto.
 
11.  Course of Dealing.  No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.



4



--------------------------------------------------------------------------------

12.  Attorneys’ Fees.  If any action relating to this IP Agreement is brought by
either party hereto against the other party, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements.
 
13.  Amendments.  This IP Agreement may be amended only by a written instrument
signed by both parties hereto.
 
14.  Counterparts.  This IP Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.
 
15.  Law and Jurisdiction.  This IP Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard for
choice of law provisions. Grantor and Bank consent to the nonexclusive
jurisdiction of any state or federal court located in Santa Clara County,
California.
 
16.  Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this IP
Agreement except that the disclosure of this information may be made (i) to the
affiliates of the Bank, (ii) to prospective transferee or purchasers of an
interest in the obligations secured hereby, provided that they have entered into
comparable confidentiality agreement in favor of Grantor and have deliver a copy
to Grantor, (iii) as required by law, regulation, rule or order, subpoena
judicial order or similar order and (iv) as may be required in connection with
the examination, audit or similar investigation of Bank.
 
IN WITNESS WHEREOF, the parties hereto have executed this IP Agreement on the
day and year first above written.
 
Address of Grantor:
     
GRANTOR:
714 East Evelyn Avenue
Sunnyvale, CA 94086
     
EGAIN COMMUNICATIONS CORP.
       
By:                                     
                                        
                                            
       
Name:                                    
                                                                               
       
Title:                                    
                                                                                
 



5



--------------------------------------------------------------------------------

 
Exhibit “A” attached to that certain Intellectual Property Security Agreement.
 
EXHIBIT “A”
 
COPYRIGHTS
 
SCHEDULE A - ISSUED COPYRIGHTS
 
COPYRIGHT
DESCRIPTION
 
REGISTRATION
NUMBER
 
DATE OF
ISSUANCE

 
 
SCHEDULE B - PENDING COPYRIGHT APPLICATIONS
 
COPYRIGHT DESCRIPTION
 
APPLICATION NUMBER
 
DATE OF
FILING
 
DATE OF
CREATION
 
FIRST DATE OF PUBLIC DISTRIBUTION

 
 
SCHEDULE C - UNREGISTERED COPYRIGHTS (Where No Copyright Application is Pending)
 
COPYRIGHT DESCRIPTION
 
DATE OF
CREATION
 
FIRST DATE
OF
DISTRIBUTION
  
ORIGINAL AUTHOR OR OWNER OF COPYRIGHT (IF DIFFERENT FROM GRANTOR)
  
DATE AND RECORDATION NUMBER OF IP AGREEMENT TO OWNER OF GRANTOR (IF ORIGINAL
AUTHOR OR OWNER OF COPYRIGHT IS DIFFERENT FROM
    GRANTOR)



6



--------------------------------------------------------------------------------

 
Exhibit “B” attached to that certain Intellectual Property Security Agreement.
 
EXHIBIT “B”
 
PATENTS
 
PATENT DESCRIPTION
 
DOCKET NO.
 
COUNTRY
  
SERIAL NO.
  
FILING DATE
  
STATUS



7



--------------------------------------------------------------------------------

 
Exhibit “C” attached to that certain Intellectual Property Security Agreement.
 
EXHIBIT “C”
 
TRADEMARKS
 
TRADEMARK
               
DESCRIPTION
 
COUNTRY
 
SERIAL NO.
 
REG. NO
 
STATUS



8



--------------------------------------------------------------------------------

 
Exhibit “D” attached to that certain Intellectual Property Security Agreement.
 
EXHIBIT “D”
 
MASK WORKS
 
MASK WORK DESCRIPTION
 
COUNTRY
 
SERIAL NO.
  
REG. NO
  
STATUS



9